Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
9, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00092-CV


           KENSINGTON COMMONS PARTNERS LP, Appellant

                                        V.

       FEMINA FIT, INC. AND RICHARD D. WILLIAMS, Appellees

                   On Appeal from the 400th District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 17-DCV-241510A


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed January 14, 2022. On June 30,
2022, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1(a)(1). The motion is granted.

      We reinstate and dismiss the appeal.

                                PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.